 1 HALL GRIFFIN LLP
   JERED T. EDE, State Bar No. 273440
 2   jede@hallgriffin.com
   JANE M. KUTEPOVA, State Bar No. 305254
 3   jkutepova@hallgriffin.com
   1851 East First Street, 10th Floor
 4 Santa Ana, California 92705-4052
   Telephone: (714) 918-7000
 5 Facsimile: (714) 918-6996
 6 WALSH, BAKER & ROSEVEAR
   JAMES M. WALSH, State Bar No. 85828
 7   jmwalsh@wbrl.net
   9468 Double R Blvd., Suite A
 8 Reno, Nevada 89521
   Telephone: (775) 853-0883
 9 Facsimile: (775) 853-0860
10 Attorneys for Plaintiff
   INTERNATIONAL LINING TECHNOLOGY
11
12                                        UNITED STATES DISTRICT COURT
13                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
14
15 INTERNATIONAL LINING                                                    CASE NO. 1:18-CV-01418-SKO
   TECHNOLOGY,
16                                                                         JUDGE: Hon. Sheila K. Oberto
                Plaintiff,                                                 CTRM.: 7
17
         vs.                                                               STIPULATION AND ORDER TO
18                                                                         CONTINUE SETTLEMENT
   WOOD BROS, INC., a California                                           CONFERENCE
19 Corporation; MERCHANTS BONDING
   COMPANY (a.k.a MERCHANTS
20 NATIONAL BONDING, INC.), an Iowa                                        ACTION FILED: October 12, 2018
   Corporation; AMERICAN                                                   TRIAL DATE:   None Set
21 CONTRACTORS INDEMNITY
   COMPANY, a California Corporation;
22 ACCREDITED SURETY AND
   CASUALTY COMPANY, INC., a Florida
23 Corporation,
24                        Defendants.
25
26             Plaintiff INTERNATIONAL LINING TECHNOLOGY (“Plaintiff”) and
27 Defendants WOOD BROS, INC, a California Corporation (“WOOD”), MERCHANTS
28 BONDING COMPANY (a.k.a. MERCHANTS NATIONAL BONDING, INC.), an Iowa
                                  1              Case No. 1:18-CV-01418-SKO
                          STIPULATION AND ORDER TO CONTINUE SETTLEMENT CONFERENCE
     K:\BAM\To_Be_Signed\18cv1418.o.stip.continue.settlement.conf.International Lining.SKO.BAM.ss.docx
 1 Corporation (“MERCHANTS”), AMERICAN CONTRACTORS INDEMNITY
 2 COMPANY, a California Corporation (“AMERICAN”), and ACCREDITED SURETY
 3 AND CASAULTY COMPANY, INC. (“ACCREDITED”) (collectively, "Defendants")
 4 (collectively the “Parties”), by and through their respective attorneys of record, stipulate as
 5 follows:
 6             WHEREAS, Plaintiff filed its Complaint in the above-captioned matter (the
 7 "Action") on October 12, 2018;
 8             WHEREAS, the Settlement Conference in this matter is scheduled to occur on July
 9 11, 2019;
10             WHEREAS, the Parties have not fully completed the discovery process;
11             WHEREAS, the Parties agree that for the Settlement Conference to be fruitful,
12 additional time to complete discovery is necessary;
13             WHEREAS, the Parties request that the Settlement Conference be continued so that
14 the Parties may complete necessary discovery and engage in a full and meaningful
15 Settlement Conference;
16             NOW THEREFORE, the Parties stipulate to the following:
17             1.        The Settlement Conference shall be continued about 90 days for a date
18 convenient for the Court.
19
20 DATED: July 5, 2019                                         HALL GRIFFIN LLP
21
22
                                                               By:         /s/ Jane M. Kutepova
23                                                                  Jered T. Ede
24                                                                  Jane M. Kutepova
                                                               Attorneys for Plaintiff
25
26
27                           [SIGNATURES CONTINUED ON FOLLOWING PAGE]
28
                                                                         Case No. 1:18-CV-01418-SKO
                                                                         2
                          STIPULATION AND ORDER TO CONTINUE SETTLEMENT CONFERENCE
     K:\BAM\To_Be_Signed\18cv1418.o.stip.continue.settlement.conf.International Lining.SKO.BAM.ss.docx
 1 DATED: July 5, 2019                                         GRISWOLD, LaSALLE, COBB,
                                                               DOWD & GIN, L.L.L.P
 2
 3
 4                                                             By:         /s/ Andrew J. Brownson
 5                                                                  Michael R. Johnson
                                                                    Andrew J. Brownson
 6                                                             Attorneys for Defendants
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         Case No. 1:18-CV-01418-SKO
                                                                         3
                          STIPULATION AND ORDER TO CONTINUE SETTLEMENT CONFERENCE
     K:\BAM\To_Be_Signed\18cv1418.o.stip.continue.settlement.conf.International Lining.SKO.BAM.ss.docx
 1                                                                 ORDER
 2             Pursuant to the parties’ stipulation, and good cause appearing, IT IS HEREBY ORDERED

 3 that the settlement conference currently set for July 11, 2019, is CONTINUED to October 17, 2019,
 4 at 9:30 AM in Courtroom 8 before Judge Barbara A. McAuliffe. All applicable requirements
 5 and deadlines set forth in the Court’s Order Regarding Settlement Conference (Doc. No. 27) shall
 6 remain in effect and are extended accordingly.
 7
 8 IT IS SO ORDERED.
 9        Dated:        July 8, 2019                                               /s/ Barbara           A. McAuliffe   _
10                                                                        UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         Case No. 1:18-CV-01418-SKO
                                                                         4
                          STIPULATION AND ORDER TO CONTINUE SETTLEMENT CONFERENCE
     K:\BAM\To_Be_Signed\18cv1418.o.stip.continue.settlement.conf.International Lining.SKO.BAM.ss.docx
